Per Curiam.

What constitutes good cause within subdivision 1 of section 593 of the Labor Law regarding disqualification for unemployment compensation in eases of voluntary separation is a question of fact (Matter of Sperling [Catherwood], 20 A D 2d 584). The resolution of factual issues is within the province of the board if supported by substantial evidence (Labor Law, § 623; Matter of Jacobson [Catherwood], 20 A D 2d 733). On the present record we are without authority to disturb the board’s determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.